Citation Nr: 9928401	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for pelvic tilt, 
degenerative disc disease, low back pain and instability of 
the left knee as secondary to the service-connected fracture, 
proximal tibia and fibula, left leg, healed.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a January 1976 rating action, the RO determined that 
chondromalacia of the left knee was not service-connected and 
had no relation to the service-connected left leg disability.  
The veteran was informed of that determination in January 
1967, and provided his appellate rights.  As his current 
claim is for left knee instability, the Board will consider 
it on a de novo basis.


FINDING OF FACT

The veteran's claims of service connection for pelvic tilt, 
degenerative disc disease, low back pain and instability of 
the left knee as secondary to the service-connected fracture, 
proximal tibia and fibula, left leg, healed, are plausible.  


CONCLUSION OF LAW

The claims of service connection for pelvic tilt, 
degenerative disc disease, low back pain and instability of 
the left knee as secondary to the service-connected fracture, 
proximal tibia and fibula, left leg, healed are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  Review of the evidence, 
summarized below, persuades the Board that the veteran's 
claims are well grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the present case, the veteran contends that the claimed 
disabilities are the result of the service-connected left leg 
disorder.  Service connection is in effect for fracture, 
proximal left tibia and fibula, healed, evaluated as 
noncompensable.  In a November 1996 statement, a private 
physician related a leg length differential caused by the 
service-connected left leg disability to current findings of 
pelvic tilt, with strain on the pelvic joints resulting in 
"changes in the relationships of the ilia, sacrum and femurs 
with the spine."  Under these circumstances, the Board finds 
that the veteran's claims are plausible and thus well-
grounded.  


ORDER

The claims for service connection for service connection for 
pelvic tilt, degenerative disc disease, low back pain and 
instability of the left knee as secondary to the service-
connected fracture, proximal tibia and fibula, left leg, 
healed, are well grounded and to this extent the appeal is 
allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

In his notice of disagreement (NOD), the veteran referred to 
a family physician who treats him on a monthly basis and 
indicated that that physician was "more familiar with [his] 
condition."  The report of a December 1996 VA examination 
included the veteran's statement that physicians had told him 
that his low back pain is secondary to a leg length 
discrepancy and pelvic tilt.  It does not appear that the RO 
attempted to obtain those records for consideration in the 
decision on appeal or informed the veteran of the need to 
provide those records.  Those records are necessary for a 
full and fair adjudication of the veteran's claims.  
Robinette v. Brown, 8 Vet. App. 69 91995).  Consequently, a 
remand is appropriate under the facts of this case.

While the evidence currently associated with the claims file 
includes the report of a VA orthopedic examination and a 
statement from a chiropractor, the Board finds that the 
resolution of the claims of service connection will require 
legal conclusions based upon the medical evidence of record, 
and neither the Board nor the RO is competent to render 
medical determinations which are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
addition to the necessity of obtaining all pertinent 
treatment records, the Board notes that there is 


some confusion regarding the actual leg length discrepancy 
and the resultant effect of the discrepancy, whatever length.  
The record includes two different leg measurements, 
apparently obtained using different methods of measurement.  
Thus, further examination is required, to include detailed 
findings and an opinion based on review of the entire record.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
claimed disabilities since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  The veteran should also be 
asked to submit any evidence which tends 
to support his position that the claimed 
disabilities are related to the service-
connected fracture of the left proximal 
tibia and fibula.  Any documents received 
by the RO should be associated with the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
demonstrated pelvic tilt, degenerative 
disk disease, low back pain or left knee 
instability.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should measure both legs (for comparative 
purposes) and provide detailed 
information as to how those measurements 
were obtained.  Based on the examination 
and review of 


the case, the examiner is requested to 
express an opinion as to the medical 
probability that any identified pelvic 
tilt, degenerative disk disease, or 
disability manifested by low back pain or 
left knee instability is the result of 
the service-connected fracture, proximal 
tibia and fibula, left leg, as claimed by 
the veteran.  The November 1996 opinion 
of Dr. Lydon should be reconciled with 
the current examiner's findings, to the 
extent possible.  Complete rationale for 
all opinions expressed must be provided. 

3.  Thereafter, the RO should again 
review the veteran's claims.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

